Citation Nr: 1132585	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-03 537A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a left knee disability (status post left knee lateral meniscectomy with loss of motion and synovitis).

2.  Entitlement to service connection for a left hip disorder, claimed as secondary to this service-connected left knee disability.


REPRESENTATION

The Veteran represented by:  Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1967 to November 1968.  He also had additional service in the Naval Reserves, including on active duty for training.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  That decision increased the rating for the Veteran's left knee disability (and, specifically, for the residuals of the torn left lateral meniscus) from 10 to 20 percent retroactively effective from March 21, 2005, the date of receipt of his claim for a higher rating for this disability.  As well, the RO assigned a separate 10 percent rating, also retroactively effective from March 21, 2005, for left knee synovitis with pain and limitation of flexion.  However, the RO denied other claims for service connection for low back and left hip disorders, and for left lower extremity neuropathy, all of which the Veteran was alleging were secondary to his service-connected left knee disability.

In another decision since issued in September 2007, however, the RO determined there was clear and unmistakable error(CUE) in that September 2005 decision because of misapplication of VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  As a result, the RO reduced the overall rating for the left knee disability to 20 percent as of March 21, 2005, the date of receipt of the claim, and instead collectively recharacterized the disability as status post left knee lateral meniscectomy with loss of motion and synovitis.

In April 2010, as support for his claims for a rating higher than 20 percent for this left knee disability and for secondary service connection for his low back, left hip, and left lower extremity disorders, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is also commonly referred to as a Travel Board hearing.

The Board subsequently, in August 2010, issued a decision denying the claims for service connection for a low back disorder and left lower extremity neuropathy.  However, the Board remanded the remaining claims for a rating higher than 20 percent for the left knee disability and for secondary service connection for the left hip disorder to the RO via the Appeals Management enter (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The most probative (competent and credible) medical and other evidence of record indicates the Veteran's left hip disorder is not attributable to his military service - including especially to his already service-connected left knee disability since it did not cause this disorder or make it permanently worse.

2.  There is X-ray confirmation of some mild-to-moderate osteoarthritic changes in the lateral compartment of the left knee, albeit with no real loss of motion and no detectable synovitis; however, the Veteran has competent and credible complaints of arthritic pain, stiffness, effusion, and weakness - but resulting, at most, in just very slight limitation of motion on flexion; he has normal extension with stability of this knee in all directions; any instability (or sense of it) or locking of this knee on standing and walking is caused, instead, by his low back disability that the Board already has determined in the prior August 2010 decision is unrelated to his military service, including especially to this left knee disability.



CONCLUSIONS OF LAW

1.  The Veteran's left hip disorder was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability - namely, his left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria are not met for a rating higher than 20 percent for the instability and subluxation component of the Veteran's left knee disability - specifically, for the status post left knee lateral meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.10, 4.71a, Diagnostic Codes 5257, 5258 (2010).

3.  But he is entitled to reinstatement of the separate 10 percent rating because he has osteoarthritis in his left knee as an additional residual of the injury he sustained to this knee while in service, so on account of service-connected disability, although the criteria are not met for a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate these claims; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate these claims.  See 73 FR 23353 (Apr. 30, 2008).

These Veterans Claims Assistance Act (VCAA) notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2005.  That letter was sent prior to initially adjudicating his claims in the September 2005 decision at issue in this appeal, so in the preferred sequence.  Since providing that April 2005 VCAA notice, the RO has readjudicated the claims in the September 2007 SOC.  A letter also was sent to the Veteran in January 2009 informing him of the Vazquez-Flores decision and explaining how VA determines disability ratings, in particular the criteria for evaluating his left knee disability.  But perhaps even more importantly, the RO since has readjudicated this claim in the February 2009 SSOC, and the AMC also has even more recently readjudicated this claim in the June 2011 SSOC.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs) and VA evaluation and treatment records, including the reports of his VA compensation examinations in August 2005, December 2008, and August 2010 discussing whether there is a relationship or correlation between his left hip disorder and his service-connected left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  He also personally submitted records of evaluation and treatment he has received from private doctors, including an osteopathic physician and surgeon (M.P.J., D.O.).  Indeed, the Board's August 2010 remand was to obtain an additional medical opinion regarding the etiology of the left hip disorder as a means of trying to reconcile the differing medical opinions that already were in the file.  Moreover, as also directed in the Board's August 2010 remand, the Veteran was reexamined to reassess the severity of his service-connected left knee disability.  The reports of his examinations, and the other evidence of record, contain the findings needed to properly adjudicate his claims, including insofar as assessing the severity of this disability.  So additional examinations are not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  There also was compliance with the Board's August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, as there is no indication or allegation that other relevant evidence needs to be obtained, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.


Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Statutes and Regulations Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions like degenerative joint disease (i.e., arthritis) are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).



Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) a service-connected disability; and (3) competent and credible evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.


III.  Whether the Veteran is Entitled to Service Connection for a Left Hip Disorder

The Veteran and his representative are not alleging, and the evidence does not otherwise suggest, that his left hip disorder was either directly or presumptively incurred during his military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309(a).  So this claim is predicated, instead, entirely on the notion that this disorder is proximately due to, the result of, or aggravated by his service-connected left knee disability, that is, is secondary to this left knee disability.  See again 38 C.F.R. § 3.310(a) and (b).

Be that as it may, the Board is still required to review and consider all potentially relevant evidence in the file and all possible bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Jones v. Principi, 3 Vet. App. 396, 399 (1992); and EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

Having said that, review of the Veteran STRs, both from his active duty (AD) service from August 1967 to November 1968 and subsequent service in the Naval Reserves on active duty for training (ACDUTRA), indicates he had no complaints referable to his left hip.  There also were no objective clinical findings or pertinent diagnoses at any time during his service.  The report of a May 1969 VA compensation examination indicates there were no other musculoskeletal complaints or impairment (that is, in addition to that concerning his left knee disability, which, shortly thereafter, in June 1969, was service connected).

There again were no relevant complaints or objective clinical findings regarding the left hip during a June 1971 VA compensation examination for the left knee disability or even for many ensuing years.

Indeed, according to his VA outpatient treatment records, it was not until 2001 or thereabouts that the Veteran experienced a sudden onset of left-sided lower back pain that radiated down his left leg to his knee.  During his initial consultation in an Emergency Care Unit (ECU), he was given pain medication and anti-inflammatory medications, and his pain subsided about one week later.  But he then noticed some numbness from his left knee down both sides of his left leg to his left foot, so he returned to the VA clinic for further evaluation and clinical workup.  He also complained of his left knee giving out when walking.  After a magnetic resonance imaging (MRI) of his spine, it was determined he had degenerative disc disease, most prominent in the mid-to-lower lumbar region.  There was mild bilateral foraminal and lateral recess stenosis at L3-4 and, at L4-5, a left-sided foraminal and extraforaminal disc protrusion that posteriorly displaced the extraforaminal L4 nerve root and resulted in probable compression of the foraminal portion of this nerve root.  As well, there was moderate-to-severe left foraminal stenosis and mild right foraminal stenosis secondary to the disc protrusion and associated degenerative changes.  His doctors instructed him to avoid heavy lifting/bending, etc., especially since he worked as a mechanic (although he indicated that he had learned to work around his symptoms) and to continue taking his pain and 
anti-inflammatory medications.  He had no history of back surgery, and they believed surgery would only become necessary in the event his pain returned and the numbness and weakness in his left leg did not resolve.

That evaluation and treatment in 2001 is the first instance the Veteran had documented complaints or findings referable to his left lower extremity inclusive of his hip, so many years after his military service ended.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (indicating the passage of many years between discharge from service and the medical documentation of a claimed disability is evidence against a claim of direct service connection).  Further, there is no medical nexus evidence in the file linking any current left hip disorder directly to his military service, nor was there X-ray evidence of arthritis in this hip within the one-year presumptive period following the conclusion of his service to otherwise warrant applying the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).



So the only remaining consideration is whether his left hip disorder, as he is specifically alleging, is secondary to his service-connected left knee disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Medical evidence is generally, though as explained not always, required to establish this cause-and-effect correlation to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In reviewing the post-service medical history, the Veteran complained of increasing pain in and repeated locking or catching of his left knee, even more so in September 1988 after reinjuring this knee while playing softball.  He also complained of crepitus (hearing a clicking sound).  He reportedly had to physically manipulate this knee often by the time of his September 1988 consultation because of the locking.  And in October 1988 he had arthroscopic surgery on this knee involving a partial lateral meniscectomy.

In March 2005, the Veteran filed the claim at issue for secondary service connection for his low back, left hip, and left lower extremity disorders.  (The claims for service connection for the low back disorder and left lower extremity neuropathy were denied by the Board in its prior August 2010 decision.  So it already has been determined these are not service-connected disabilities inasmuch as they are not directly or presumptively related to his military service and not, alternatively, secondary to his service-connected left knee disability.)


The Veteran had a VA compensation examination in August 2005 concerning these claims.  A certified physician's assistant (PA-C) performed that evaluation, but a physician (M.D.) also signed off on the report as an approving medical authority.  The examiner considered the service and post-service medical history, including the computerized records of the evaluation and treatment the Veteran had earlier received from VA in 2001.  The examiner noted that the Veteran's then-current complaints of low back pain and left leg radiculopathy were consistent with those he had when earlier evaluated and treated in 2001.  An X-ray and MRI of the lumbosacral segment of his spine continued to show mild lower lumbar degenerative disc disease and facet arthropathy.  He also had an X-ray of his left knee, which did not show any significant degenerative change, and an electromyogram (EMG) of his left lower extremity in September 2005 that also was normal.  The physical examination revealed he ambulated without a limp or antalgic gait.  The diagnoses were:  (1) L4-5 herniated nucleus pulposus with radicular symptoms to the left lower extremity, (2) status post left knee lateral meniscectomy with loss of motion, (3) synovitis, left knee, and (4) degenerative disc disease, lumbar spine.

And regarding etiology, that August 2005 VA examiner opined that the Veteran's then current left hip condition was not a result of or caused by his left knee service condition (referring to the service-connected disability).  The examiner did not actually provide a diagnosis regarding the left hip condition.

Also in the file for consideration in this appeal is the report of an October 2007 private medical examination by M.P.J., D.O., an osteopathic physician and surgeon in a family medicine practice (Family Tree Healthcare, P.C.).  Dr. M.P.J. indicated the Veteran had complained of low back pain for years, which he said began a few years after his left knee injury in service and radiated from his low back to his lateral hip region.  Dr. M.P.J. also made reference to the history of a torn meniscus and synovitis of the left knee and previous MRI showing hip degenerative joint disease (DJD) and lumbar spondylosis.  At the conclusion of his objective clinical evaluation of the Veteran, the diagnostic impression was lumbar spondylosis and osteoarthritis (OA) of the left hip.  He indicated that he believed it more likely than not that the Veteran's knee injury had changed his gait, and that this would affect his left hip and put more pressure on the lower lumbar discs, adding that his sacroiliac (SI) joint on the left does not translate enough rotation to allow his pelvis to function properly.

To try and reconcile these two differing opinions, the Veteran had another VA compensation examination in December 2008.  This additional VA examiner, a physician (M.D.), confirmed he reviewed the claims file and interviewed the Veteran personally for the pertinent medical and other history.  The Veteran reported the surgery in 1988 worked very well, and that his knee did very well after that surgery, adding that he had only experienced occasional intermittent pain in this knee since that procedure and no significant problems or limitations.  He reportedly had no instability in this knee following that surgery and was able to do his full duties as an automobile mechanic without problems until 2001, when he had the episode of back pain with radicular symptoms of pain, numbness, and weakness down his left lower extremity.  He denied any chronic back problems or radicular symptoms prior to then.  The VA examiner noted the acute onset of symptoms in 2001 reportedly had been precipitated by an intercurrent injury.

The exact circumstances of that injury remain unclear.  The VA examiner indicated the records he reviewed showed the Veteran strained his back while bending over while gardening, but during his April 2010 hearing the Veteran vehemently disputed this notion, claiming instead that any such injury he sustained in 2001 was not while gardening and, in any event, rather insignificant in his estimation.

But that aside, after also considering the remaining portion of the Veteran's pertinent medical history (including the results and opinion from the August 2005 VA compensation examination and the October 2007 record and opinion from Dr. M.P.J, D.O.), as well as the findings of his personal evaluation of the Veteran, the December 2008 VA compensation examiner diagnosed:  (1) status post left knee arthroscopic partial lateral meniscectomy with mild degenerative changes, and (2) left L4 radiculopathy.



In summarizing his findings, this examiner noted that an X-ray of the left hip was normal.  However, regarding etiology of the diagnosed disabilities, this VA compensation examiner indicated that it was clear from talking to the Veteran and looking at the chart that he was confused about differentiating the symptoms and problems between his left knee and his low back.  According to this VA compensation examiner, the Veteran has a classic radiculopathy with numbness and weakness in his left lower extremity, clearly documented to be an acute event in 2001.  He reiterated the Veteran had had no previous problems with his low back or radicular problems.  In further discussion, this VA compensation examiner explained that the sensation of "instability" of the left knee is not due to true ligamentous laxity, but more due to weak muscles from the radiculopathy causing the knee to give way.  The knee started to give way, reiterated this VA compensation examiner, only after the episode in 2001 with the radiculopathy and weakness; prior to then, the left knee was doing very well and, upon further evaluation today, added this VA examiner, appears to be doing very well also (again).  This VA examiner therefore concluded the Veteran's low back condition with radiculopathy/neuropathy down the left lower extremity was not related to or caused by his left knee condition.

When remanding the claims in August 2010, the Board observed that the August 2005 VA compensation examiner had concluded there is no correlation between the left hip disorder and service-connected left knee disability, although acknowledging the Veteran had weakness in his left hip flexors.  Whereas, in the report of his October 2007 evaluation of the Veteran, Dr. M.P.J. diagnosed osteoarthritis (OA) of the left hip and indicated he believed it more likely than not the Veteran's knee injury in service (i.e., service-connected left knee disability) has changed his gait, which would in turn affect his left hip, including inasmuch as his SI joint on the left does not translate enough rotation to allow his pelvis to function properly.

The December 2008 VA compensation examiner who was asked to try and reconcile these two conflicting medical opinions reported following his objective clinical evaluation of the Veteran that he had a normal left hip on X-ray.


In remanding this left hip claim, the Board noted that it was unclear whether the Veteran even had a left hip disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Although Dr. M.P.J. had diagnosed osteoarthritis, which, as mentioned, is a "chronic" condition, per se (see again 38 C.F.R. § 3.309(a)), arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board also noted that the December 2008 VA examiner had indicated the Veteran's left hip complaints were more related to soft tissue coming across his buttock than to an isolated condition.  This examiner, however, did not offer any opinion specifically concerning any possible relationship or correlation between the Veteran's soft tissue abnormality and his service-connected left knee disability, including especially in terms of whether a compromised gait from the left knee disability has aggravated this soft tissue abnormality, even if not causing it.  38 C.F.R. § 3.310(a) & (b); Allen, 7 Vet. App. at 448. 

So further medical comment was needed concerning this equally important issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Once VA undertakes the effort to provide a Veteran an examination for an opinion, even if not statutorily obligated to do so, VA must ensure the examination and opinion are adequate and contain responses to any necessary questions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In light of these unanswered questions, the Board remanded this claim in August 2010 for an additional VA examination and medical opinion on this determinative issue of whether there has been causation or aggravation so as to warrant the granting of secondary service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  

After examining the Veteran later in August 2010 and considering his relevant medical history, the VA compensation examiner designated to provide this additional medical comment concluded there is a left hip diagnosis, which he described as a snapping hip or iliotibial band subluxation that occurs with the Veteran twisting and turning in certain directions.  This commenting physician indicated there is no evidence of arthritic change in this left hip as one would expect if the hip is being overloaded.  It is not reasonable to assume, he added, that a left knee condition would cause any problem in the left hip.  He then goes on to point out that the Veteran admits that he has generally ever since his knee injury put more weight on the opposite leg (meaning his right leg).  Therefore, surmised this commenting physician, the left hip should be protected with the Veteran putting more weight on the right side of his body, and thus, he should not develop any left hip condition due to the service-connected left knee.  The opinion of this examiner therefore is that this snapping tendon over the greater trochanter is idiopathic and may be related to the slight deformity of the tip of the greater trochanter where the gluteal tendons insert.  The snapping iliotibial band or subluxing iliotibial band condition is infrequent in symptoms and is more of a nuisance in symptoms, not really incapacitating for the Veteran.  So it is the opinion of this examiner that this left hip condition is not related at all to the service-connected left knee post-meniscectomy condition and post-injury condition.

Here, obviously, there is clear disagreement between the August 2005, December 2008 and August 2010 VA medical examiners versus Dr. M.P.J., regarding whether the Veteran's left hip disorder is attributable to his 
service-connected left knee disability.  The VA examiners steadfastly maintain there is no such correlation, whereas, in stark contrast, in his October 2007 statement Dr. M.P.J. concludes the Veteran's left knee disability changed his gait, seemingly insinuating this cause-and-effect relationship between the left hip and left knee disabilities as a consequence of this compromise.

In determining whether service connection is warranted, the Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  VA adjudicators may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . . .).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

All three of the VA examiner's unfavorable opinions were based on a review of the pertinent medical and other history (all of it, not just some), and personal evaluation of the Veteran, and were supported by sound medical rationale.  This is particularly true in the case of the August 2010 VA opinion because this examiner also considered and attempted to reconcile the earlier August 2005 and December 2008 VA examiners' opinions versus Dr. M.P. J.'s in October 2007.  Hence, this VA examiner's findings have the proper foundation and predicate and, therefore, are entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

The VA opinions, especially in combination, provide compelling evidence against the Veteran's claim, particularly since they are consistent with the other evidence in the file.  There is no disputing he experienced a sudden onset of low back pain, lower extremity radiculopathy, and left hip pain in September 2001, following an intercurrent injury.  The earlier-dated records, including concerning the evaluation and treatment (surgery, etc.) he had received for his left knee in 1988, show no prior history of left hip symptoms, including as a consequence of altering his gait, such as while walking, to compensate for the functional impairment attributable to his left knee disability.  So irrespective of what type of injury precipitated his need for evaluation and treatment of his low back pain, left lower extremity neuropathy, and left hip pain in 2001, the fact remains that it was only then that he began additionally complaining of these type symptoms.  And as the December 2008 VA examiner explained, they represent a "classic" radiculopathy from compression of nerves in the low back, in turn, causing the numbness and weakness in the left lower extremity and the Veteran to mistakenly attribute this to a "sensation of instability" of his left knee.

The VA opinions, particularly the one in August 2010, applied valid medical analysis to the significant facts of this case in reaching a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.).  Perhaps most convincing is that this commenting VA examiner pointed out the Veteran has been favoring his left knee since his injury to this knee, which in turn means he has been placing most of his weight on his right leg, knee and hip (not his left), which is counter intuitive to the notion that he resultantly would have additional stress and strain on his left hip as a result of his left knee disability.  This simply defies logic because the left hip, in actuality, is receiving less loading in this circumstance, not more.

Dr. M.P.J. has not accounted for this patent discrepancy.  In comparison, he considered the Veteran's self-reported history of back pain dating back for years to his knee injury in service, so even prior to 2001, in concluding that that injury in service and the Veteran's consequent changed gait had more likely than not put undue pressure on his low back and left hip resulting in additional disability.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  The Court also more recently indicated in Nieves-Rodriguez, supra, that review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review (or lack thereof) that is more determinative.

While review of the claims file is not necessarily dispositive of the probative value of an opinion, in terms of weighing the evidence for and against the claim in this particular instance it must be noted nonetheless that Dr. M.P.J.'s October 2007 statement does not make any express or implied reference to or consider at any point the medical evidence in the file documenting the Veteran's sudden onset of low back pain and associated left lower extremity pathology in September 2001.  So there is no indication Dr. M.P.J. has considered this additional history, which is pertinent.  Moreover, although the Veteran has since during his hearing dismissed his complaints and treatment in 2001 as merely insignificant, those records show he requested urgent evaluation and treatment - indeed, in an ECU.  And he had rather extensive clinical evaluation and workup (MRI, X-rays, etc.) to try and diagnosis the source of his complaints and was prescribed both pain and anti-inflammatory medications.  In fact, after this extensive clinical evaluation and workup it was first learned he had lumbosacral degenerative disc disease (DDD) and associated left lower extremity neuropathy/radiculopathy from compression of a nerve root in his low back.  These findings were not just incidental, rather, quite significant.


So Dr. M.P.J.'s October 2007 report mentioning the Veteran having had back pain for years, so even prior to 2001, is contradicted by the lack of any documentary evidence in the file prior to 2001 when the sudden onset of back pain and left lower extremity neuropathy (weakness and numbness) was first reported.  In the Neives-Rodriguez decision mentioned, the Court vacated the Board's underlying decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  But, in contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.  Such is the situation here since Dr. M.P.J. has overlooked relevant evidence in the Veteran's history, from 2001, or at the very least has not discussed or accounted for it and reconciled it with the opinion he provided.  So his opinion, though favorable, is less probative.

It further deserves mentioning that Dr. M.P.J.'s reference to the Veteran's changed gait is contradicted by the earlier August 2005 VA examination report, wherein it was indicated the Veteran had no limp or antalgic gait.  So there was no indication of a disturbed gait just some two years prior to Dr. M.P.J.'s October 2007 statement, another relevant factor in the Veteran's history that was not considered or otherwise accounted for.  Moreover, and again perhaps most importantly, as the August 2010 VA examiner noted, if the Veteran compensated for his left knee disability by shifting his weight to the other extremity (his right lower extremity) this would have protected his left hip, not instead have caused additional stress, strain or overloading of it.  The August 2010 VA examiner reiterated that the Veteran's left hip disorder is most likely a tendon defect that most certainly is unrelated to his left knee disability.



Hence, the most competent and credible medical indicates the Veteran's left hip disorder is not attributable to or aggravated by his service-connected left knee disability.  See again McQueen v. West, 13 Vet. App. 237 (1999) and Velez v. West, 11 Vet. App. 148, 158 (1998) (both indicating, like in Wallin, that medical evidence generally is needed to associate the claimed condition with the service- connected disability to warrant granting secondary service connection).

In concluding unfavorably, the Board is mindful of the Veteran's lay testimony and assertions.  See Davidson and Jandreau, supra.  In another precedent case, Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Federal Circuit Court in Buchanan went on to also indicate the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, in light of the other evidence of record.  And, here, there was no credible suggestion of left hip disability prior to 2001, including as a consequence of a compromised gait stemming from impairment attributable to the service-connected left knee disability.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Consequently, for these reasons and bases, the preponderance of the evidence is against the Veteran's claim, in turn meaning there is no reasonable doubt to resolve in his favor, and that his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



IV.  Entitlement to a Higher Rating for the Left Knee Disability

The Veteran also wants a higher rating for his left knee disability.  This disability stems from a football-related injury to this knee while he was in the military.  Subsequent to his discharge from service, he continued to have complaints referable to this knee and, based on the results of a VA compensation examination, a tear in the left lateral meniscus cartilage was diagnosed.  Service connection for this consequent disability resultantly was granted in a June 1969 decision and a 10 percent rating initially assigned retroactively effective from November 1968.

In March 2005, the Veteran filed a claim for an increased rating.  He submitted VA medical records showing he had reinjured this knee playing softball in September 1988.  In October 1988, he had undergone arthroscopic surgery for a partial lateral menisectomy of this knee.  Based on the results of his VA compensation examination in August 2005, and that intervening need for treatment, including surgery, the rating for his left knee disability was increased to from 10 to 20 percent in September 2005 under DC 5257 retroactively effective as of his March 2005 claim.  The RO also assigned a separate 10 percent rating for left knee synovitis with pain and limitation of flexion under DCs 5020-5260, also retroactively effective as of the March 2005 claim, but since has determined in September 2007 that that additional rating involved CUE inasmuch as it violated VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  The Veteran's appeal is for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  In this circumstance, the rating would need to be "staged" to compensate him for this variance.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability since one year prior to filing the increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A VA X-ray in August 2010 confirmed the Veteran has mild-to-moderate osteoarthritis in his left knee.

Arthritis due to trauma (i.e., post-traumatic), substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis), in turn, is rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved - which, here, are Diagnostic Codes 5260 (for limitation of knee and leg flexion) and 5261 (extension).  When the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under Diagnostic Code 5003.



Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation also will be assigned where there is 
X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 percent.  Extension limited to 10 degrees warrants a 10 percent evaluation.  Extension limited to 15 degrees warrants a 20 percent rating.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  The highest available rating, 50 percent, is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion to 60 degrees is rated 0 percent.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

According to 38 C.F.R. § 4.71, Plate II, normal range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.

Where, as here, a disability is rated at least partly on the extent it causes limitation of motion, VA adjudicators also must consider whether the Veteran has additional functional loss, including additional limitation of motion, above and beyond that shown during examinations due to pain/painful motion, weakness, premature/excess fatigability, or incoordination - including during prolonged use or repetitive activity or when his symptoms are most problematic ("flare-ups").  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.



Under Diagnostic Code 5257, a 10 percent rating is warranted for "other" knee impairment.  If there is recurrent subluxation or lateral instability resulting in slight knee disability, a 10 percent rating is warranted.  A higher 20 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in moderate knee disability; and a 30 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in severe knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Rating Schedule does not define the words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997). The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

More recently, VA's General Counsel additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).



Turning back now to the facts of this particular case at hand, during the VA examination in August 2005 there was no edema, deformity or effusion in the left knee.  Range of motion also was from 0-135 degrees (extension to flexion).  So the Veteran had normal extension to 0 degrees and nearly normal flexion to 135 degrees (normal, as mentioned, is just slightly greater to 140 degrees).  Also, despite his intervening injury in 1988 and consequent need for arthroscopic surgery in the immediate aftermath, there was generalized negative Lachman, anterior and posterior drawer, and negative McMurray's, so no objective indications of instability or subluxation.

On more recent VA examination in December 2008, the Veteran had pain-free motion from 0-140 degrees, so also normal range of motion.  As well, there was just minimal joint line tenderness and no instability to varus/valgus, Lachman, or posterior drawer.  He also had a negative McMurray's click test.

During his most recent VA examination in August 2010, the Veteran was able to flex his left knee to 134 degrees and extend it to 0 degrees, so again had entirely normal extension to 0 degrees and just very slight limitation of flexion to 134 degrees (normal, again, being just slightly greater to 140 degrees).

The Veteran therefore does not have sufficiently restricted flexion or extension to warrant even the most minimum rating of 0 percent under DCs 5260 and 5261.  Nevertheless, as explained, the functional limitations due to pain also must be accounted for in the disability evaluation, and he is competent to report experiencing chronic pain in his knee since this is capable of even lay observation.  In increased-rating claims, an appellant's lay statements alone, absent negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. § 5103(a) requires the Secretary of VA, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment) (emphasis added); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that, "as a lay person, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").

During his VA examinations, the Veteran indicated he had sharp pain in his left knee that sometimes causes this knee to buckle.  This, he said, happens either in bed or just walking or standing.  He is able to walk the mall but has to sit and rest this knee.  He denied any swelling and he does not use any type of support or brace for this knee, and the VA examiners have been totally unable to elicit any true instability or subluxation of this knee - that is, attributable the service-connected left knee disability.  The August 2010 VA examiner explained that the Veteran's sensation or perception of this knee "giving away" and becoming unstable is not due to any instability of his left knee but, instead, due to his lower back condition (referring to his disc disease) and some nerve root irritation in the lower back that supplies the muscles, which locks the left knee in walking and standing.  Therefore, concluded this VA examiner, the instability of the left knee is not intrinsic to the knee but is extrinsic due to the lower back condition (which, as explained, the Board determined in its August 2010 decision is unrelated to the Veteran's military service, including by way of his left knee disability).

Clearly then, there is no basis for increasing the Veteran's left knee disability rating under DC 5257 because there is no instability in this knee attributable to the service-connected left knee disability, much less to an extent required to warrant a rating higher than 20 percent under this code.

There is, nonetheless, justification for reinstating the separate 10 percent rating, but under DC 5003 (rather than DCs 5020-5260) because there are competent and credible indications the Veteran has chronic pain in this knee as a result of the 
post-traumatic arthritis that has been objectively confirmed by X-ray, including when most recently examined in August 2010.  So this, in and of itself, entitles him to this minimum compensable rating of 10 percent under DC 5003 and § 4.59, and apart from the existing 20 percent rating he already has under DC 5257.  See again also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran provided competent and credible testimony, under oath, during his April 2010 hearing concerning the extent of the pain in his left knee.  He added that he was unable to pedal a bicycle and has to be careful when he is rushed due to the possibility of his knee buckling.  His spouse confirmed that he just endured this rather than seeking treatment at a hospital or doctor's practice.  He also referred to several of the other Deluca-type symptoms, which he added were especially problematic during prolonged activity of any sort (e.g., climbing stairs, sitting with his knee in the same position, walking, kneeling, etc.)

In the diagnostic impression and discussion offered by the August 2010 VA examiner, he noted the Veteran had reported only relatively minimal symptoms referable to this knee, but including intermittent ("some off and on") popping and sharp pains.  This examiner described the symptoms as at most mild to moderate, not constant, and not incapacitating.  In explanation, he pointed out the symptoms were not significant enough to necessitate further evaluation or treatment in the orthopedic clinic or require assistive devices, adding the Veteran has never used a brace or other support.  This examiner also noted on examination that there was no evidence of atrophy in either the thigh or leg muscles and no detectable synovitis.  The Veteran did have decreased power on extension rated as 2/5; flexion was rated as 3/5.  In spite of his weakness, though, he was able to rise on his toes and take a step or two.  He also was able to heel walk.  Left knee extension was to zero degrees on the initial and fourth motion, so the same (entirely normal) even after repetitive motion.  And even on flexion, there was just a slight decrease; flexion was to 134 degrees on his initial motion and to 132 degrees on the fourth, both, as mentioned, far exceeding the requirement for even the most minimum 0 percent rating under DC 5260.



Further, there is no basis to assign higher ratings under any of the several other diagnostic codes referable to the knee because they are not shown to apply to the facts of this case.  At all examinations the Veteran had motion in his knees, indeed nearly normal range of motion on both flexion and extension.  So, by definition, there has never been any indication of ankylosis, either favorable or unfavorable, which is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Consequently, Diagnostic Code 5256 is inapplicable.  Similarly, he does not have impairment of the tibia and fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic Code 5263), so those codes do not apply either.  In considering the type of impairment contemplated by Diagnostic Code 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint) or Diagnostic Code 5259 (removal of symptomatic semilunar cartilage), the Veteran already has been assigned the maximum rating available under these codes or has a rating that already exceeds the available rating.

V.  Extra-schedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is still obligated to recognize all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on its own.  Moreover, the Court did not find the Board's denial of an extra-schedular rating in the first instance prejudicial to the Veteran, as the question of an extra-schedular rating is a component of the Veteran's claim and the Veteran had full opportunity to present the increased-rating claim before the RO.  Bagwell at 339.  See also Barringer v. Peake, 22 Vet. App. 242 (2008) (indicating that, although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record).

In this case, however, the evidence does not suggest the Veteran's left knee disability involves such an exceptional or unusual disability picture as to render impractical the application of the regular Rating Schedule standards.  The type and extent of symptoms he complains of experiencing (e.g., chronic knee pain and associated limitation of motion, etc.) are contemplated by the schedular rating criteria, as is the consequent disability.  This case does not present factors such as frequent periods of hospitalization or marked interference with employment-meaning above and beyond that contemplated by the ratings assigned, to warrant extra-schedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).

According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

In regards to industrial or occupational impairment, the Veteran is retired.  He indicated during his hearing that his left knee disability did not specifically affect his employment, so certainly not beyond that contemplated by his assigned ratings.  He indicated, instead, his symptoms had increased since retiring.



While the Veteran reported that he is somewhat limited in his physical capabilities, there is no indication that he missed an inordinate amount of time from work (when working) or that his disability unduly interfered with employment to such a degree that is not contemplated by the assigned schedular evaluations.  Furthermore, there is no suggestion this disability, if still employed, would interfere with his employment to such an extent that he is entitled to extra-schedular consideration.  There is no mention, for example, of any less than satisfactory performance appraisal when he was working, possible termination, or demotion, etc., such as on account of his inability to perform his job to the accepted standards on account of the severity of this disability.

Moreover, he has not required hospitalization, much less on a frequent basis, for treatment of this disability.  And, indeed, the most recent August 2010 VA compensation examiner highlighted as much, indicating the Veteran's symptoms were not significant enough for him to come to the orthopedic clinic or to use assistive devices.  Overwhelmingly, that is, with the possible exception of his left knee arthroscopy in 1988, he has not required or received extensive treatment for this disability.  The August 2010 VA examiner confirmed the Veteran has had no surgery other than the simple knee scope done in 1988.   Therefore, referral to the Chief Benefits Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321 is not warranted.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for service connection for a left hip disorder, including as secondary to the service-connected left knee disability, is denied.

The claim for a rating higher than 20 percent for the instability and subluxation component of the left knee disability under DCs 5257-5258 is denied.

However, the separate 10 percent rating for this disability is reinstated because the Veteran has osteoarthritis in this knee as an additional component of this disability, so warranting this additional compensation under DC 5003.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


